                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

CHRISTA MCAULIFFE INTERMEDIATE SCHOOL
PTO, INC., et al.,                                        _____ Civ. __________ (_____)

                                     Plaintiffs,
                                                             DECLARATION OF
               -against-                                  CHRISTOPHER M. KIESER
                                                              IN SUPPORT OF
BILL DE BLASIO, in his official capacity as               MOTION FOR ADMISSION
Mayor of New York City, et al.,                               PRO HAC VICE

                           Defendants.
_____________________________________

       I, CHRISTOPHER M. KIESER, declare:

       1.      The facts set forth in this declaration are based on my personal knowledge and, if

called as a witness, I could and would competently testify thereto under oath.

       2.      I am an attorney for Plaintiffs Christa McAuliffe Intermediate School PTO, Inc., et

al. My office address and telephone number are: Pacific Legal Foundation, 930 G Street,

Sacramento, California 95814; 916.419.7111.

       3.      I am a member in good standing of the State Bar of California (Bar No. 298486)

and of the State Bar of North Carolina (Bar No. 46177) (inactive).

       4.      I have never been convicted of a felony.

       5.      I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

       6.      There are no disciplinary proceedings presently against me.


                                               ***




                                                   1
       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, and that this declaration was executed on this 10th day of December, 2018, in South

Bend, Indiana.



                                                    /s/ Christopher M. Kieser
                                                             CHRISTOPHER M. KIESER




                                                2
